IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEBRASKA

UNITED STATES oF AMERICA, case No.: 5 -' / 57 65 3
Plaintiff, Violation No.: ® 2 5 3 0 (O { . Ne' 22
VS' oRDER 'ro APPEAR

§§l\mo\ A K°z°l l

Defendant.

 

 

You are ordered to appear for your next court hearing on
mdu/ 33 ,20]_? at Q. O§§ O_\.m. in Courtroom No. 7 at the
Romarl L. Hruska Federa_l Courthouse, 111 S. 18th Plaza, Oma.ha,
Nebraska.

F`ailing to appear in court as directed may result in a warrant being
issued for your arrest. You may be subject to an additional charge of
Failure to Appear or a finding of Contempt of Court. Each of these may
be punishable by a term of imprisonment, a fine or both.

Dared this §§ day of M@ roll , 20 g
BY THE coURT:

sf Susan M. Bazis
United States Magistrate Judge

Defendant hereby acknowledges receipt of this Order and promises to
appear at the date and time above.

3 'Z_ G" /'{l A¢z////'/,
Date U§fendant

 

 

